Citation Nr: 1546948	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for migraine headaches.

2. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection an acquired psychiatric disorder, diagnosed as major depressive disorder, to include as secondary to uterine fibroids.

3. Entitlement to service connection an acquired psychiatric disorder, diagnosed as major depressive disorder, to include as secondary to uterine fibroids.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to July 2004.

This matter is on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran testified before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.

The issues of entitlement to service connection for uterine fibroids and a bilateral knee disorder were remanded by the Board in September 2014.  However, in an August 2015 rating decision, she was granted service connection for both of these disorders.  This represents a full grant of the benefits sought, and these issues are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

In the September 2014 decision, the Board determined that the Veteran had not submitted a timely VA Form 9 to perfect the appeal on the issues of entitlement to service connection for migraines and an acquired psychiatric disorder.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, in a June 2015 Order, vacated the Board's decision to this extent, and remanded for further consideration.  The Veteran's electronic file indicates that a timely VA Form 9 was submitted for these issues in June 2013, and they are properly on appeal.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to an increased rating for an umbilical hernia was raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The reopened claim of service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, to include as secondary to uterine fibroids, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  In March 2008 rating decision, the claims of entitlement to service connection for migraine headaches and an acquired psychiatric disorder were denied on the basis that neither was shown during service or was related to service, and there was not a service-connected disability to which her acquired psychiatric disorder could be related.  

2.  The evidence added to the record since the March 2008 decision became final does not relate to an unestablished fact that is necessary to substantiate the claim of service connection for migraine headaches.

3.  The evidence added to the record since the March 2008 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include as secondary to uterine fibroids.  


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied the Veteran's claims for entitlement to service connection for migraine headaches, as well as an acquired psychiatric disorder, diagnosed as major depressive disorder, to include as secondary to uterine fibroids, is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).

2.  As the evidence received subsequent to the March 2008 rating decision is not new and material, the requirements to reopen the claim for entitlement to service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).

3.  As the evidence received subsequent to the March 2008 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, to include as secondary to uterine fibroids, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

There are additional notice requirements for claims to reopen based on new and material evidence, such as notifying a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a January 2011 letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  It also provided her with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date and the reasons and bases for the last final denial of her claims.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted statements in support of her claim.  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in March 2014.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about her migraine and psychiatric symptoms and their etiology.    

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of such evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case the Veteran is claiming entitlement to service connection for migraines and an acquired psychiatric disorder, to include as secondary to uterine fibroids.  These claims were previously denied by the RO in March 2008 on the basis that neither disorder was shown during active duty service, and there was insufficient evidence to indicate that either was otherwise related to service.  This rating decision also noted that service connection for an acquired psychiatric disorder was not warranted on a secondary basis, as service connection was also not warranted for uterine fibroids.  She did not appeal that decision, nor did she submit any new and material evidence within one year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

As an initial matter, it does appear that a small amount of service treatment records were added to the claims file in October 2009.  If VA receives relevant official service department records after the claim was previously decided, the claim must be reconsidered without the need for new and material evidence.  38 C.F.R. § 3.156 (c) (2015).  However, these records relate exclusively to the Veteran's fibroids and, since she is now service connected for that disorder, are not relevant to the claims on appeal.  

Next, after a review of the evidence submitted since the March 2008 rating decision became final, the Board determines that reopening the claim of entitlement to service connection for migraines is not warranted.  Specifically, the evidence of record prior to the March 2008 rating decision included VA treatment records from 2004 to 2008, which indicate that the Veteran complained of headaches beginning in September 2004.  The record also includes a VA examination in September 2009, where a history of headaches was noted.  

Since the March 2008 claim, the evidence of record includes VA treatment records from 2008 through June 2015.  However, these records mention treatment for headaches on only two occasions, both in May 2015.  At that time, the physician observed that the Veteran met the criteria for migraines, but did not mention anything about whether these were related to service.  At a second evaluation, she stated that her headaches began in 2004, and that she has been experiencing them approximately twice a week.  Finally, while she has also undergone a number of VA examinations since March 2008, none of them relate to her headaches claim. 

Overall, the Board recognizes that all of this evidence is "new" in that it was not before VA at the time of the March 2008 rating decision.  However, none of it is "material," as none of it relates her headaches to active duty, nor is there any clinical evidence of headaches during service.  Of particular note, while the Veteran stated in May 2015 that her headaches began in 2004, there was evidence of this fact before VA prior to March 2008.  Therefore, while there is a large amount of "new" medical evidence, none of it is "material" to a previously unestablished fact necessary to support her claim.  

With respect to the Veteran's statements, the Board notes that the Veteran stated at her hearing in March 2014 that she experienced headaches in service, as well as consistently since that time.  However, these statements are effectively the same as what she asserted prior to March 2008.  As such, her current statements cannot truly to be said to be "new," but instead are merely recitations of the statements she previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new and material evidence.  Therefore, as evidence that is both "new" and "material" has not been submitted, there is no basis to reopen the previously denied claim for migraines.

As for her claim relating to an acquired psychiatric disorder, it has been the Veteran's consistent assertion that this is secondary to her uterine fibroids.  While the March 2008 rating decision correctly noted that she was not service connected for uterine fibroids at that time, she has recently been service connected for this disorder.  This represents evidence that is both "new" and "material" to her claim on appeal.  Therefore, this claim should be reopened for additional consideration and development as necessary.  


ORDER

New and material evidence having not been presented, the application to reopen a previously denied claim of entitlement to service connection for migraine headaches is denied. 

New and material evidence having been presented, the application to reopen a previously denied claim of entitlement to service connection an acquired psychiatric disorder, diagnosed as major depressive disorder, to include as secondary to uterine fibroids, is granted and the claim is reopened. 


REMAND

Regarding her psychiatric disorder claim, it has been the Veteran's primary assertion that this is related to her uterine fibroids.  As service connection for uterine fibroids was recently granted in an August 2015 rating decision, the Board determines that it is appropriate that she be afforded a VA examination regarding whether her psychiatric symptoms can be related to her service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Birmingham, Alabama, since August 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit the records thereof or provide information and consent so that VA may request the records on her behalf. 

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of her acquired psychiatric disorder.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder had its onset in, or is otherwise etiologically related to, her active service or that the acquired psychiatric disorder is proximately due to, the result of, or aggravated by her service-connected uterine fibroids.

The examiner must also consider the Veteran's lay statements regarding her disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to her service-connected uterine fibroids, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


